DISMISSED; Opinion Filed December 5, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01317-CV

                     THE ESTATE OF MAX D. HOPPER, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-03238-1

                             MEMORANDUM OPINION
                          Before Justices Myers, Schenck, and Carlyle
                                   Opinion by Justice Carlyle
       The parties have jointly moved to dismiss the appeal with prejudice in accordance with

their settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(A). We grant the motion. As agreed by

the parties and without regard to the merits, we dismiss the appeal with prejudice. See id.




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE

181317F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THE ESTATE OF MAX D. HOPPER,                      On Appeal from the Probate Court No. 1,
 DECEASED                                          Dallas County, Texas
                                                   Trial Court Cause No. PR-11-03238-1.
 No. 05-18-01317-CV                                Opinion delivered by Justice Carlyle,
                                                   Justices Myers and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal with
prejudice and without regard to the merits.

       As agreed by the parties, we ORDER that each party bear its own costs of this appeal.


Judgment entered this 5th day of December, 2019.




                                             –2–